Exhibit 10.34

 

BERTUCCI’S CORPORATION
EXECUTIVE SAVINGS AND INVESTMENT PLAN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE ONE—DEFINITIONS

 

1.1 Account
1.2 Administrator
1.3 Beneficiary
1.4 Code
1.5 Compensation
1.6 Effective Date
1.7 Employee
1.8 Employer
1.9 Employment Date
1.10 Normal Retirement Date
1.11 Participant
1.12 Plan
1.13 Plan Year
1.14 Trust
1.15 Trustee
1.16 Valuation Date
1.17 Year of Service

 

ARTICLE TWO—PLAN PARTICIPATION

 

2.1 Participation
2.2 Termination of Participation

 

ARTICLE THREE—COMPENSATION DEFERRALS AND EMPLOYER MATCHING CONTRIBUTIONS

 

3.1 Compensation Deferrals
3.2 Employer Matching Contributions
3.3 Timing of Contributions

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ACCOUNTING RULES

 

4.1 Investment of Accounts and Accounting Rules

 

ARTICLE FIVE—VESTING, RETIREMENT AND DISABILITY BENEFITS

 

5.1 Vesting
5.2 Normal Retirement
5.3 Permanent and Total Disability

 

ARTICLE SIX—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

6.1 Manner of Payment
6.2 Time of Commencement of Benefit Payments
6.3 Furnishing Information
6.4 Death Benefit
6.5 Designation of Beneficiary
6.6 Time and Mode of Distributing Death Benefits

 

ARTICLE SEVEN—ADMINISTRATION OF THE PLAN

 

7.1 Plan Administration
7.2 Claims Procedure

 

ARTICLE EIGHT—AMENDMENT AND TERMINATION

 

8.1 Amendment
8.2 Termination of the Plan

 

ARTICLE NINE—UNFORESEEABLE EMERGENCIES

 

9.1 Unforeseeable Emergencies

 

--------------------------------------------------------------------------------


 

ARTICLE TEN—MISCELLANEOUS PROVISIONS

 

10.1 Benefits Unfunded
10.2 ERISA Compliance
10.3 Plan Does Not Affect Employment
10.4 Successor to the Employer
10.5 Benefits not Assignable
10.6 Source of Payments
10.7 Distribution to Legally Incapacitated Person
10.8 Construction
10.9 Governing Documents
10.10 Governing Law
10.11 Headings
10.12 Counterparts

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

BERTUCCI’S CORPORATION
EXECUTIVE SAVINGS AND INVESTMENT PLAN

 

WHEREAS, Bertucci’s Corporation (hereinafter referred to as the “Employer”)
adopted the NE Restaurant Company, Inc. Executive Savings and Investment Plan,
an unfunded, nonqualified deferred compensation plan for the benefit of a select
group of its management or highly compensated employees, effective as of
December 21, 1993; and

 

WHEREAS, Section 10.7 of said plan provides that the Employer may amend the
plan; and

 

WHEREAS, the name of the NE Restaurant Company, Inc. Executive Savings and
Investment Plan has been changed to the Bertucci’s Corporation Executive Savings
and Investment Plan (hereinafter referred to as the “Plan”), effective as of
January 1, 2005; and

 

WHEREAS, it is intended that the Plan is to be for the exclusive benefit of the
Participants and their Beneficiaries;

 

NOW, THEREFORE, the Plan is hereby amended by restating the Plan in its entirety
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE ONE—DEFINITIONS

 

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:

 

1.1 “ACCOUNT” shall mean the individual bookkeeping accounts maintained for a
Participant under the Plan which shall record (a) the amounts of Compensation
deferred to the Plan pursuant to the Participant’s election in accordance with
Section 3.1, if any, (b) the Participant’s allocations of Employer matching
contributions pursuant to Section 3.2 and (c) the allocation of investment
experience.

 

1.2 “ADMINISTRATOR” shall mean the Plan Administrator appointed from time to
time in accordance with the provisions of Section 7.1. “Plan Administrator”
shall mean the committee consisting of those persons then holding the corporate
office of Vice President of Human Resources, Vice President-Finance and Senior
Vice President, if any person holds such office in the future, but only for such
time that they are in office. The duties of the Plan Administrator are specified
in Section 7.1.

 

1.3 “BENEFICIARY” shall mean any person, trust, organization. or estate entitled
to receive payment under the terms of the Plan upon the death of a Participant.

 

1.4 “CODE” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.5 “COMPENSATION” shall mean a Participant’s Base Compensation and his Bonus
Compensation. Base Compensation means the compensation paid to a Participant for
the Plan Year which is reportable on Form W-2, exclusive of bonuses. Bonus
Compensation means any bonus payable to the Participant under any incentive plan
or program of the Employer.

 

1.6 “EFFECTIVE DATE.” The Plan’s initial Effective Date was December 21, 1993.
The Effective Date of this restated Plan, on and after which it supersedes the
terms of the existing Plan document, is January 1, 2005, except where the
provisions of the Plan shall otherwise specifically provide. The rights of any
Participant who separated from the Employer’s service prior to this date shall
be established under the terms of the Plan as in effect at the time of the
Participant’s separation from service, unless the Participant subsequently
returns to service with the Employer. Rights of spouses and beneficiaries of
such Participants shall also be governed by those documents.

 

1.7 “EMPLOYEE” shall mean a highly compensated manager or executive of the
Employer.

 

1.8 “EMPLOYER” shall mean the Employer named as party to the Plan, and shall
include any successor(s) thereto which adopt this Plan.

 

1.9 “EMPLOYMENT DATE” shall mean the first date as of which an Employee is
credited with an hour of service with the Employer.

 

--------------------------------------------------------------------------------


 

1.10 “NORMAL RETIREMENT DATE” shall mean a Participant’s sixty-fifth (65th)
birthday.

 

1.11 “PARTICIPANT” shall mean any Employee who is participating in the Plan.

 

1.12 “PLAN” shall mean this Plan as set forth herein and as it may be amended
from time to time.

 

1.13 “PLAN YEAR” shall mean the 12-consecutive-month period beginning January 1
and ending December 31.

 

1.14 “TRUST” shall mean the Trust Agreement entered into between the Employer
and the Trustee forming part of this Plan, together with any amendments thereto.
“Trust Fund” shall mean any and all property held by the Trustee pursuant to the
Trust Agreement, together with income therefrom.

 

1.15 “TRUSTEE” shall mean the Trustee or Trustees appointed by the Employer and
any successors thereto. The Trustee shall be an independent third party that may
be granted corporate trust powers under state law.

 

1.16 “VALUATION DATE” shall mean the last day of the Plan Year and such other
date(s) as specified by the Administrator in the sole exercise of its
discretion.

 

1.17 “YEAR OF SERVICE” shall mean, for purposes of vesting computation, the
twelve (12)- consecutive-month periods commencing with the Employee’s Employment
Date, and anniversaries of that date. Credit shall be given for service
performed prior to the Effective Date of the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE TWO—PLAN PARTICIPATION

 

2.1 PARTICIPATION. All Employees participating in this Plan prior to the Plan’s
restatement shall continue to participate, subject to the terms hereof. Each
other Employee shall become a Participant under the Plan effective as of the
date on which he is designated by the Plan Administrator to be a Participant in
the Plan. For purposes of Section 3.1, an Employee shall become a Participant
under the Plan effective as of the first day of the Plan Year for which he
elects to defer a portion of his Compensation and completes a Compensation
Deferral Authorization Form, provided that the Plan Administrator, in its sole
discretion, determines that the Employee may make a compensation deferral
election pursuant to Section 3.1. The Compensation Deferral Authorization Form
must be completed, executed and returned to the Plan Administrator prior to the
first day of the Plan Year for which it is applicable. Notwithstanding the
foregoing provisions of this Section 2.1, an Employee shall become a Participant
in the Plan for purposes of Section 3.1 during the first Plan Year in which the
Plan Administrator determines that the Employee may make a compensation deferral
election pursuant to Section 3.1 provided that the Participant’s election is
made within thirty (30) days after his participation begins.

 

2.2 TERMINATION OF PARTICIPATION. The Employer, in its sole discretion, may
terminate an Employee’s active participation in the Plan. In the event that the
Employer terminates an Employee’s active participation, the Employee is no
longer eligible to make compensation deferrals pursuant to Article Three.

 

--------------------------------------------------------------------------------


 

ARTICLE THREE—COMPENSATION DEFERRALS
AND EMPLOYER MATCHING CONTRIBUTIONS

 

3.1 COMPENSATION DEFERRALS.

 

(a) Elections.The Employer, in its sole discretion, may permit a Participant to
elect in writing to defer a portion of his Compensation up to 40% of his Base
Compensation and up to 100% of his Bonus Compensation for any Plan Year. The
election once made for a Plan Year is irrevocable for that Plan Year. The amount
of a Participant’s Compensation that is deferred in accordance with the
Participant’s election shall be withheld by the Employer from the Participant’s
Compensation on a ratable basis throughout the Plan Year and/or on a nonratable,
single-sum basis. The amount deferred on behalf of each Participant shall be
contributed by the Employer to the Trust and allocated to the Participant’s
Account at the time it would otherwise be paid to the Participant.
Notwithstanding the foregoing provisions of this Section 3.1, a Participant may
defer a portion of his Compensation for any Plan Year only if the Participant
has elected in writing to defer a portion of his Compensation prior to the first
day of such Plan Year or, in the case of a Participant’s initial participation
in the Plan, the first day of the month coincident with or next following his
designation by the Employer to be a Participant in the Plan pursuant to Section
2.1.

 

(b) Changes in Election. A Participant may, with the consent of the Employer in
its sole discretion, prospectively elect to change or revoke the amount (or
percentage) of his compensation deferral by filing a written election with the
Employer prior to January 1 of the Plan Year for which it is effective. The
Participant shall be entitled to change the amount (or percentage) of his
compensation deferral which change shall be effective as of January 1, provided
that the change is made in writing prior to January 1. A change in election is
only permitted to be made prior to January 1 of the Plan Year for which it is
applicable.

 

3.2 EMPLOYER MATCHING CONTRIBUTIONS. The Employer shall contribute to the Plan
on behalf of any Participant a matching contribution equal to 25% of the
Participant’s compensation deferrals pursuant to Section 3.1 up to 6% of
Compensation (disregarding bonuses and special payments). The Employer may, in
its sole discretion, make an additional contribution on behalf of any one
Participant, or on behalf of any number of Participants, for any Plan Year
without making an additional contribution on behalf of other Participants.
Forfeitures which arise from Employer matching contributions shall be used to
reduce Employer matching contributions.

 

3.3 TIMING OF CONTRIBUTIONS. Compensation deferrals under Section 3.1 and
Employer matching contributions under Section 3.2 shall be made to the Trust as
soon as administratively feasible.

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ACCOUNTING RULES

 

4.1 INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES.

 

(a) Investment Funds. The investment of Participants’ Accounts shall be made in
a manner consistent with the provisions of the Trust.

 

(b) Allocation of investment Experience. As of each Valuation Date, the
investment fund(s) of the Trust shall he valued at fair market value, and any
income, loss, appreciation and depreciation (realized and unrealized), and any
paid expenses of the Trust attributable to such fund shall be apportioned among
Participants’ Accounts based upon the value of each Account as of the preceding
Valuation Date. Adjustment of Accounts for investment experience, if any, shall
be deemed to be made as of the Valuation Date to which the adjustment relates,
even if actually made on a later date.

 

(c) Safe investment Option. The Administrator may provide that one of the
investment funds offers both a reasonable safety of the principal amount
invested and a reasonable rate of interest return. An investment fund composed
of guaranteed interest contracts through an insurance company, a pooled fund of
short-term bonds and notes, or a money market fund shall be deemed to meet these
standards.

 

(d) Allocation of Employer Contributions. Employer contributions shall be
allocated to the Account of each eligible Participant as of the last day of the
period for which the contributions are made.

 

(e) Manner and Time of Debiting Distributions. For any Participant who receives
a distribution from his Account, distribution shall be made in accordance with
the provisions dealing with the timing of commencement of benefit payments in
Section 6.2. The distribution shall be equal to the fair market value of the
Participant’s vested Account as of the Valuation Date preceding the
distribution.

 

--------------------------------------------------------------------------------


 

ARTICLE FIVE—VESTING, RETIREMENT AND DISABILITY BENEFITS

 

5.1 VESTING. Except as otherwise provided with respect to Normal Retirement,
disability, or death, and subject to the provisions of this Article Five, a
Participant shall have a nonforfeitable (vested) right to a percentage of his
Account derived from Employer matching contributions under Section 3.2, as
follows:



Years of Service

 

Vested Percentage

 

Less than 1 year

 

0

%

1 year but less than 2

 

25

%

2 years but less than 3

 

50

%

3 years but less than 4

 

75

%

4 years and thereafter

 

100

%

 

The nonvested portion of the Participant’s Account shall be forfeited as of the
later of the Participant’s termination of employment or the date on which the
Participant receives the first payment from his vested Account under the Plan.
The amount forfeited shall be used to reduce Employer matching contributions, as
set forth in Section 3.2.

 

5.2 NORMAL RETIREMENT. A Participant who is in the employment of the Employer at
his Normal Retirement Date shall have a nonforfeitable interest in 100% of his
Account. A Participant who continues in employment after his Normal Retirement
Date shall continue to participate under the Plan.

 

5.3 PERMANENT AND TOTAL DISABILITY. If a Participant incurs a permanent and
total disability while in the employ of the Employer, the Participant shall have
a nonforfeitable interest in 100% of his Account. Payment of his Account balance
will be made at the time and in a manner specified in Article Six, following
receipt by the Plan Administrator of the Participant’s written distribution
request. “Permanent and total disability” shall mean suffering from a physical
or mental condition that, in the opinion of the Administrator and based upon
appropriate medical advice and examination, can be expected to result in death
or can be expected to last for a continuous period of no less than 12 months and
for which the Participant is receiving income replacement benefits for a period
of at least three months under an accident or health plan of the Employer.
Receipt of a Social Security disability award shall be deemed proof of permanent
and total disability.

 

--------------------------------------------------------------------------------


 

ARTICLE SIX—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

6.1 MANNER OF PAYMENT. The Participant’s Account shall be distributed to the
Participant (or to the Participant’s Beneficiary in the event of the
Participant’s death) in a single lump-sum payment.

 

6.2 TIME OF COMMENCEMENT OF BENEFIT PAYMENTS.

 

(a) Normal or Late Retirement. Participants whose employment has terminated
shall have distribution of their Account commence within sixty (60) days
following their Normal Retirement Date.

 

(b) Disability Retirement. Participants whose employment has terminated due to
total and permanent disability shall have distribution of their Account commence
within sixty (60) days following their termination of employment.

 

(c) Pre-retirement Termination of Employment. If a Participant terminates
employment for any reason other than Normal Retirement, disability or death,
distribution of his Account balance shall be made within sixty (60) days
following the Participant’s termination of employment.

 

6.3 FURNISHING INFORMATION. Prior to the payment of any benefit under the Plan,
each Participant or Beneficiary may be required to complete such administrative
forms and furnish such proof as is deemed necessary or appropriate by the
Employer and/or Administrator.

 

6.4 DEATH BENEFIT.

 

(a) Death While an Employee. In the event of the death of a Participant while in
the employ of the Employer, vesting in the Participant’s Account shall be 100%.
The Account shall constitute the Participant’s death benefit to be distributed
under this Article to the Participant’s Beneficiary.

 

(b) Death After Termination of Employment. In the event of the death of a former
Participant after termination of employment but prior to the complete
distribution of his Account balance, the undistributed balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary.

 

6.5 DESIGNATION OF BENEFICIARY. Each Participant shall file with the
Administrator a designation of Beneficiary to receive payment of death benefits
payable hereunder if such Beneficiary should survive the Participant. However,
no married Participant’s designation of a Beneficiary other than his spouse
shall be effective unless the Participant’s spouse has signed a written consent
witnessed by a Plan representative or a Notary Public, which consent provides
for a designation of an alternative Beneficiary. Such designation of an
alternative Beneficiary may not be changed unless a new consent is signed by the
Participant’s spouse.

 

--------------------------------------------------------------------------------


 

Beneficiary designations may include primary and contingent Beneficiaries, and
may be revoked or amended at any time in similar manner or form, and the most
recent designation shall govern. In the absence of an effective designation of
Beneficiary, or if the Beneficiary dies before complete distribution of the
Participant’s benefits, all amounts shall be paid to the surviving spouse of the
Participant, if living at least 30 days following the Participant’s death, or
otherwise equally to the Participant’s then-surviving children, whether by
marriage or adopted, and the surviving issue of any deceased children, per
stirpes, or, if none, to the Participant’s estate. Notification to Participants
of the death benefits under the Plan and the method of designating a Beneficiary
shall be given at the time and in the manner provided by regulations and rulings
under the Code.

 

6.6 TIME AND MODE OF DISTRIBUTING DEATH BENEFITS. In the event of the death of
the Participant, the Participant’s Account shall be distributed to the
Participant’s Beneficiary in a single lump-sum payment within sixty (60) days
following the Participant’s death.

 

--------------------------------------------------------------------------------


 

ARTICLE SEVEN—ADMINISTRATION OF THE PLAN

 

7.1 PLAN ADMINISTRATION. Bertucci’s Corporation shall be the Plan Administrator,
hereinbefore and hereinafter called the Administrator, and named fiduciary of
the Plan, unless the Employer shall designate a person or committee of persons
to be the Administrator and named fiduciary. The administration of the Plan, as
provided herein, including a determination of the payment of benefits to
Participants and their Beneficiaries, shall be the responsibility of the
Administrator. In the event more than one party shall act as Administrator, all
actions shall be made by majority decisions. In the administration of the Plan,
the Administrator may (a) employ agents to carry out nonfiduciary
responsibilities (other than Trustee responsibilities) and (b) consult with
counsel, who may be counsel to the Employer.

 

The Administrator will administer the Plan in accordance with established
policies, interpretations, practices, and procedures relating to the Plan and in
accordance with the requirements of the Employee Retirement Income Security Act
of 1974, as amended, and other applicable laws. The Administrator shall have
discretion (a) to interpret the terms of the Plan, (b) to determine factual
questions that arise in the course of administering the Plan, (c) to adopt rules
and regulations regarding the administration of the Plan, (d) to determine the
conditions under which benefits become payable under the Plan and (e) to make
any other determinations that the Administrator believes are necessary and
advisable for the administration of the Plan. Any determination made by the
Administrator shall be final, conclusive and binding on all parties. The
Administrator may delegate all or any portion of its authority to any person or
entity.

 

The expenses of administering the Plan and the compensation of all employees,
agents, or counsel of the Administrator, including the accounting fees, the
recordkeeper’s fees, and the fees of any benefit consulting firm, shall be paid
by the Plan, or shall be paid by the Employer if the Employer so elects. No
compensation may be paid by the Plan to full-time Employees of the Employer.

 

The Administrator shall obtain from the Trustee, not less often than annually, a
report with respect to the value of the assets held in the Trust Fund, in such
form as is required by the Administrator.

 

‘The Administrator shall administer the Plan and adopt such rules and
regulations as, in the opinion of the Administrator, are necessary or advisable
to implement and administer the Plan and to transact its business.

 

7.2 CLAIMS PROCEDURE. Pursuant to procedures established by the Administrator,
adequate notice in writing shall be provided to any Participant or Beneficiary
whose claim for benefits under the Plan has been denied within 90 days of
receipt of such claim; provided, however, that an extension of time not
exceeding 90 days will be available if special circumstances require an
extension of time for processing the claim. If so, notice of such extension,
indicating what special circumstances exist and the date by which a final
decision is expected to be rendered, will be furnished to the claimant before
the initial 90-day period expires. The notice of denial shall set forth the
specific reason for such denial, shall be written in a manner calculated to be
understood by the claimant, and shall advise of the right to administrative
review.

 

Within 90 days after receipt of such notice of denial, the claimant may request,
by mailing or

 

--------------------------------------------------------------------------------


 

delivery of written notice to the Plan, a review by the Administrator of the
decision denying the claim. Such petition for review shall state in clear and
concise terms the reason or reasons for disputing the denial and shall be
accompanied by any pertinent documentary material not already furnished. The
review will take into account all comments, documents, records and other
information submitted relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

After such review, the Administrator will determine whether the denial of the
claim was correct and will notify the claimant in writing of its determination
within a reasonable period of time, but not later than 60 days after the receipt
of your request for review by the Administrator; provided, however, that an
extension of time not exceeding 60 days will be available if special
circumstances require an extension of time for processing the appeal. If so,
notice of such extension, indicating what special circumstances exist and the
date by which a final decision is expected to be rendered, will be furnished to
the claimant before the initial 60-day period expires.

 

The claimant will be advised of the Administrator’s decision in writing. The
notice of denial shall set forth the specific reason for such denial and shall
be written in a manner calculated to be understood by the claimant.

 

If the claimant fails to request review within the 90-day period, it shall be
conclusively determined for all purposes of this Plan that the denial of such
claim by the Administrator is correct.

 

If the Administrator’s determination is favorable to the claimant, it shall be
binding and conclusive. If such determination is adverse to the claimant, it
shall be binding and conclusive unless the claimant notifies the Administrator
within 90 days after the mailing or delivery by the Administrator of its
determination, that the claimant intends to institute legal proceedings
challenging the determination of the Administrator, and the claimant actually
institutes such legal proceeding within 180 days after such mailing or delivery.

 

The denial of an application or claim as to which the right of review has been
waived or the decision of the Administrator with respect to a petition for
review, shall be final and binding upon all parties, subject only to judicial
review.

 

7.3 TRUST AGREEMENT AND DESIGNATION OF TRUSTEE. The Employer shall create and
enter into a Trust Agreement with the Trustee as designated therein. The Trust,
and any assets held by the Trust to assist the Employer in meeting its
obligations under this Plan, shall conform to the terms of the model trust, as
described in IRS Revenue Procedure 92-64.

 

--------------------------------------------------------------------------------


 

ARTICLE EIGHT—AMENDMENT AND TERMINATION

 

8.1 AMENDMENT. The Employer shall have the right to amend, alter, or modify the
Plan at any time, or from time to time, in whole or in part. Any such amendment
shall become effective under its terms upon adoption by the Employer, unless
otherwise set forth in the amendment. However, no amendment affecting the
duties, powers or responsibilities of the Trustee may be made without the
written consent of the Trustee. Except as provided below, no amendment shall be
made to the Plan which would deprive any Participant of any nonforfeitable
portion of his Account. Notwithstanding any provision of the Plan to the
contrary, the Employer may amend the Plan at any time and in any manner it deems
appropriate to comply with the law or regulations applicable to deferred
compensation plans.

 

8.2 TERMINATION OF THE PLAN. The Employer reserves the right at any time and in
its sole discretion to terminate the Plan. The Employer shall direct the Trustee
to distribute the Trust Fund in accordance with the Plan’s distribution
provisions to the Participants and their Beneficiaries, each Participant or
Beneficiary receiving a portion of the Trust Fund equal to the value of his
Account as of the date of distribution. These distributions may be implemented
by the continuance of the Trust and the distribution of the Participants’
Accounts shall be made in such time and such manner as though the Plan had not
terminated, or by any other appropriate method. Upon distribution of the Trust
Fund, the Trustee shall be discharged from all obligations under the Trust and
no Participant shall have any further right or claim therein.

 

--------------------------------------------------------------------------------


 

ARTICLE NINE—UNFORESEEABLE EMERGENCIES

 

9.1 UNFORESEEABLE EMERGENCIES. The Administrator may distribute to any
Participant or his Beneficiary in any one Plan Year up to 100% of his Account,
valued as of the preceding Valuation Date, in the case of an unforseeable
emergency.

 

For purposes of this Section 9.1, an unforeseeable emergency is defined as
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in Section 1 5 2(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforesecable
circumstances arising as a result of events beyond the control of the
Participant. Distribution shall not be made to the extent that such hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
by cessation of salary deferrals under the Plan. Such distribution shall only be
made to the extent reasonably needed to satisfy the emergency need.

 

The Administrator shall require that requests for hardship distributions be made
under procedures which include the Participant’s signed statement of the facts
causing the unforeseeable emergency, the amount of the financial need and any
other information required to ascertain the facts.

 

--------------------------------------------------------------------------------


 

ARTICLE TEN—MISCELLANEOUS PROVISIONS

 

10.1 BENEFITS UNFUNDED. It is the intention of the parties that this Plan is an
unfunded deferred compensation plan and that the benefits payable hereunder are
not to be included in the gross income of the Participant until the taxable year
in which the benefits are actually received or otherwise made available,
whichever occurs earlier. The Participant has the status of an unsecured general
creditor of the Employer and the Plan constitutes a mere promise by the Employer
to make benefit payments in the future. In the event there is an amendment to
the Code or the Department of Treasury issues regulations which would require
the Participant to include the benefits payable hereunder in gross income before
they are actually received or otherwise made available, the Employer, with the
consent of the Participant, shall revise and amend this Plan and/or adopt
another method of retirement compensation for the Participant which is
consistent with the deferral purposes contained in this Plan.

 

10.2 ERISA COMPLIANCE. This Plan is being established by the Employer with the
express intention that the Plan constitutes an unfunded pension benefit plan
maintained by the Employer for the purpose of providing benefits for a select
group of management or highly compensated employees (“unfunded top-hat plan”)
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Accordingly, this Plan is being treated as a plan exempt from the participation,
vesting, funding and fiduciary requirements of Title I of ERISA, but subject to
the reporting and disclosure requirements. The Employer intends to comply with
the reporting and disclosure requirements by filing a notice with the United
States Department of Labor, Office of Pension and Welfare Benefit Programs,
pursuant to 29 C.F.R. Section 2520.104-23(b). This notice states that the Plan
information will be available to the Secretary of Labor upon request.

 

In the event there is an amendment to ERISA or the Department of Labor issues
revised regulations governing the application of Title I of ERISA to unfunded
top-hat plans and such amendment or regulations require the Plan to comply with
ERISA’s participation, vesting, funding and/or fiduciary requirements, the
Employer reserves the right to revise and amend this Plan or to adopt another
method of retirement compensation consistent with the unfunded nature of this
Plan.

 

10.3 PLAN DOES NOT AFFECT EMPLOYMENT. Neither the creation of this Plan nor any
amendment thereto nor the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees or
against the Trustee, and all liabilities under this Plan shall be satisfied, if
at all, only out of the Trust Fund held by the Trustee. Participation in the
Plan shall not give any Participant any right to be retained in the employ of
the Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.

 

--------------------------------------------------------------------------------


 

10.4 SUCCESSOR TO THE EMPLOYER. In the event of the merger, consolidation,
reorganization or sale of assets of the Employer, under circumstances in which a
successor person, firm, or corporation shall carry on all or a substantial part
of the business of the Employer, and such successor shall employ a substantial
number of Employees of the Employer and shall elect to carry on the provisions
of the Plan, such successor shall be substituted for the Employer under the
terms and provisions of the Plan upon the filing in writing with the Trustee of
its election to do so.

 

10.5 BENEFITS NOT ASSIGNABLE. The benefits under this Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant’s Beneficiary, or liable for the debts, contracts, liabilities,
engagements or torts of the Participant or his Beneficiary.

 

10.6 SOURCE OF PAYMENTS. Any funds which may be contributed and invested under
the provisions of this Plan shall continue to be subject to the unsecured
general creditors of the Employer. lo the extent that any person acquires a
right to receive payments from the Employer under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Employer.
Notwithstanding the foregoing, this Section 10.6 is subject to the provisions of
the Trust.

 

10.7 DISTRIBUTION TO LEGALLY INCAPACITATED PERSON. In the event any benefit is
payable to a minor or to a person deemed to be incompetent or to a person
otherwise under legal disability, or who is by sole reason of advanced age,
illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator may direct the Trustee to apply
all or any portion of such benefit directly to the care, comfort, maintenance,
support, education or use of such person or to pay or distribute the whole or
any part of such benefit to (a) the spouse of such person, (b) the parent of
such person, (c) the guardian, committee, or other legal representative,
wherever appointed, of such person, (d) the person with whom such person shall
reside, (e) any other person having the care and control of such person, or (f)
such person. The receipt of any such payment or distribution is a complete
discharge of liability for Plan obligations.

 

10.8 CONSTRUCTION. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.

 

10.9 GOVERNING DOCUMENTS. A Participant’s rights shall be determined under the
terms of the Plan as in effect at the Participant’s date of separation from
employment with the Employer.

 

10.10 GOVERNING LAW. The provisions of this Plan shall be construed under the
laws of the state of the situs of the Plan, except to the extent such laws are
preempted by Federal law.

 

10.11 HEADINGS. The Article headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of the Plan, the text shall control.

 

--------------------------------------------------------------------------------


 

10.12 COUNTERPARTS. This Plan may be executed in any number of counterparts,
each of which shall he deemed an original; said counterparts shall constitute
but one and the same instrument, which may be sufficiently evidenced by any one
counterpart.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed this 20th day of December, 2004.

 

 

BERTUCCI’S CORPORATION

 

 

 

By

/s/ David G. Lloyd

 

 

Authorized Officer

 

--------------------------------------------------------------------------------